IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2014-KA-01115-SCT

ARCHIE QUINN

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          07/30/2014
TRIAL JUDGE:                               HON. LEE J. HOWARD
TRIAL COURT ATTORNEYS:                     FRANK CLARK
                                           FORREST ALLGOOD
                                           CHOKWE LUMUMBA
                                           IMHOTEP ALKEBU-LAN
COURT FROM WHICH APPEALED:                 OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   OFFICE OF THE STATE PUBLIC DEFENDER
                                           BY: HUNTER N. AIKENS
                                                GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                         FORREST ALLGOOD
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 05/19/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    A jury convicted Archie Quinn of capital murder, and the trial judge sentenced him

to life in prison, without the possibility of parole. Quinn appeals to this Court, arguing (1)

that the jury was incompletely instructed on the elements of the crime, and (2) that he

received ineffective assistance of counsel. We affirm Quinn’s conviction and sentence, but
we dismiss Quinn’s ineffective-assistance-of-counsel claim without prejudice so that he may

raise it in a post-conviction proceeding, should he so choose.

                        FACTS AND PROCEDURAL HISTORY

¶2.    In the early morning hours of September 28, 2008, Terry Johnson called 911 from a

neighbor’s house and reported that someone had been “shooting in [his] house.” Johnson

reported that he had gotten out of the house, but that his girlfriend was still inside. Johnson

identified Archie Quinn as the shooter and reported that Quinn had shot him in the hip with

a shotgun.

¶3.    Deputies responded to the scene and met Quinn driving toward them up the narrow

road that led to Johnson’s trailer. Quinn exited his vehicle and shot himself in the head with

a shotgun. The deputies secured Quinn’s shotgun and procured medical help for him. Some

of the officers then proceeded to Johnson’s trailer, where they discovered Stacy Gray’s body

lying in the bedroom. A grand jury subsequently indicted Quinn on four counts.1

       Pretrial Proceedings

¶4.    Shortly after Quinn appeared for his arraignment, his attorney filed a motion and

asked the trial judge to hold a competency hearing and to order that Quinn was not competent

to stand trial at that time. The parties then entered into an Agreed Order for Mental

Evaluation. The doctors at the Mississippi State Hospital at Whitfield were to determine if

Quinn had the “sufficient present ability to consult with his attorney with a reasonable degree

of rational understanding in the preparation of his defense,” and if he had a “rational as well

       1
        The capital-murder count was severed from the other counts and is the only count
at issue in this appeal.

                                              2
as a factual understanding of the nature and the object of the legal proceedings against

him[.]” The doctors also were to determine if Quinn was “mentally retarded” pursuant to the

United States Supreme Court’s decision in Atkins v. Virginia.2

¶5.    The doctors at Whitfield ultimately provided the trial court with four reports detailing

their competency findings. The first report stated that the doctors were “not able presently

to offer opinions to a reasonable degree of medical and psychological certainty” regarding

either Quinn’s competence to stand trial or whether he was mentally retarded. After

additional evaluation, the doctors issued a second report, in which they concluded

unanimously that Quinn had the “sufficient present ability” to consult with his attorneys, to

understand the nature of the legal proceedings against him, and to knowingly and

intelligently waive and/or assert his constitutional rights.

¶6.    In the third report—which followed additional evaluation—Dr. Reb McMichael

opined that he no longer could state with a reasonable degree of medical certainty that Quinn

was competent to proceed. But in the fourth and final report—again, following additional

evaluation—both Drs. McMichael and Amanda Gugliano concluded that it was “now again

[their] opinion, to a reasonable degree of medical and psychological certainty,” that Quinn

was competent to proceed.

¶7.    The trial judge held a competency hearing a few days before trial. The State asked

the trial judge to “take judicial knowledge of all matters and facts contained in the court file

in this cause number including the latest report from Dr. Reb McMichael at the Mississippi



       2
        Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002).

                                               3
State Hospital at Whitfield.” The State rested at that point, and Quinn presented no evidence.

The trial judge found “beyond a reasonable doubt that Mr. Quinn [was] competent to proceed

to trial,” and he entered an order confirming his bench findings that day.

¶8.    The trial judge also held a hearing to determine if Atkins v. Virginia precluded the

death penalty in Quinn’s case.3 The trial judge heard testimony from several witnesses, both

on behalf of Quinn and for the State. He ultimately granted Quinn’s motion, finding that

Quinn had “met his burden of proof by a preponderance of the evidence that the death

penalty is not a sentencing option in this particular case.”

       Trial

¶9.    Terry Johnson testified that he and Fanny Johnson divorced in early 2008, and that

Stacy Gray then moved in with him after Fanny moved out. Johnson and Gray had begun

dating several years before, while Johnson was still married. Gray previously had been in

a relationship with Archie Quinn, but Johnson did not know Quinn.

¶10.   Johnson testified that he and Gray went to a casino in Philadelphia on the night of

September 27, 2008. While at the casino, Johnson received a call from Fanny, who told him

that Quinn was looking for Gray. Fanny ultimately gave Johnson’s number to Quinn, who

then called Johnson looking for Gray. Johnson and Gray were at the slot machines about an

hour and a half later when Quinn walked up to them. Johnson and Quinn had a conversation,

and “not one voice [was] raised.” Then Quinn and Gray talked a couple of times, and Quinn




       3
        Quinn had filed a Motion to Preclude Imposition of Death Penalty, asking the trial
judge to prevent the State from seeking the death penalty.

                                              4
hung around the casino for awhile after that, but he did not approach them again. Johnson

and Gray left the casino around 3:00 a.m. the morning of September 28 and headed home.

¶11.   Johnson testified that Gray woke him up around 4:30 a.m. and asked if he heard a

horn blowing. Gray told him she thought it was Quinn “out there blowing and [calling].”

So Johnson got up and looked outside, but he did not see anything. Not long after that,

Quinn called and said that he had been down to their house “blowing and calling,” but that

nobody had heard him. Quinn said that he had some things of Gray’s and that they needed

to “come out and get it,” but Johnson said it was too early for that. Quinn hung up, but about

fifteen minutes later, he came up the driveway, “blowing from the top of the road.” Johnson

raised his kitchen window and told Quinn that he could leave Gray’s things in the yard, or

that he could bring them back later.

¶12.   At that point, Quinn’s “voice started to [elevate.]” Johnson told Quinn that he could

take Gray’s stuff or leave it, but that he needed to “get out from down here.” Johnson walked

from his kitchen window to his sliding doors to see if Quinn was leaving, but “then shots

went to firing.” Quinn “came out the back of his car and just turned around and just went

to opening fire” with a shotgun, and he hit Johnson in the side. Johnson identified Quinn

as the man who fired the shots.

¶13.   Gray started screaming, and she and Johnson moved to the master bedroom. Johnson

testified that the “shots were steady going off . . . He [Quinn] was still shooting up in the

house. Shots was just – just constantly going.” Gray tried to get Johnson to hide in the




                                              5
shower with her, but he told her that he had to get out and get help.4 Johnson crawled out the

master bathroom window, ran to a neighbor’s house, and called 911. He continued to hear

shots as he was crawling out the window, and he heard more shots after he got 911 on the

line. While Johnson was on the 911 call, the dispatcher informed him that another call had

come in, and he recognized that number as belonging to a prepaid cell phone that he owned.5

¶14.   The jury then heard testimony from the Oktibbeha County 911 director, and the State

played both 911 calls in open court and provided the jury with transcripts of the calls.6 Dr.

Adele Lewis performed Gray’s autopsy, and she testified that Gray had shotgun wounds to

her head and her torso, as well as a handgun wound to her head. Dr. Lewis testified that any

of the three wounds would have been fatal, and she determined that Gray’s cause of death

was “multiple ballistic wounds.”

¶15.   Deputy Andrew Fountain testified that he responded to the 911 call that morning. As

he and a couple of other officers proceeded toward Johnson’s trailer, they saw a small car

coming toward them. The lead officer radioed that the driver was the person they were

looking for, so they stopped their cars to block his path. Quinn got out of his car with a

shotgun, went behind the car, and shot himself in the face. The officers secured the shotgun

and procured medical help for Quinn.


       4
        Johnson testified that he could not find either of his cell phones.
       5
        This call captured what was going on inside the trailer, with the sounds of shots
being fired and Gray moaning.
       6
       Quinn’s counsel previously had objected (outside the presence of the jury) to the
introduction of the 911 call from the prepaid cell phone, under Mississippi Rule of Evidence
403. But the trial judge denied Quinn’s motion and held that the call was admissible.

                                              6
¶16.   Crime-scene technician Robert Elmore recovered several shotgun shells and at least

one 9 mm shell casing from the crime scene. Elmore also recovered a jammed 9 mm

semiautomatic pistol from Quinn’s car, and other officers previously had recovered Quinn’s

semiautomatic shotgun. Elmore testified that another officer recovered seven “live” 12-

gauge shotgun rounds and one “live” 9 mm round from Quinn’s pants. Mississippi Crime

Laboratory employee Starks Hathcock testified that he positively had matched ten of the

recovered shotgun shell casings to Quinn’s shotgun. And Hathcock also was able to match

the 9 mm shell casing found in the shower to Quinn’s 9mm pistol, as well as the 9mm

projectile recovered from Gray’s face.

¶17.   Quinn moved for a directed verdict after the State’s case-in-chief, which the trial

judge denied. Quinn called two witnesses in his defense, and the State offered one rebuttal

witness before finally resting. The trial court instructed the jury on capital murder, first-

degree murder, and heat-of-passion manslaughter. The jury found Quinn guilty of capital

murder, and the judge sentenced him to life in prison, without the possibility of parole. The

trial judge denied Quinn’s post-trial motion, and he now appeals, arguing (1) that the jury

was “incompletely instructed on the elements of the crime,” and (2) that he received

ineffective assistance of counsel.

                                     DISCUSSION

       1. The jury was properly instructed.

¶18.   This Court reviews the grant or denial of proposed jury instructions for an abuse of

discretion. Victory v. State, 83 So. 3d 370, 373 (Miss. 2012). “No one instruction should



                                             7
be singled out.” Id. This Court reviews jury instructions as a whole to determine if any error

occurred. Id. ‘“A defendant is entitled to have jury instructions given which present his

theory of the case; however, this entitlement is limited in that the court may refuse an

instruction which incorrectly states the law, is covered fairly elsewhere in the instructions,

or is without foundation in the evidence.’” Id. (citations omitted). In short, ‘“if the

instructions fairly announce the law of the case and create no injustice, no reversible error

will be found.”’ Id. (citations omitted).

¶19.   Here, Instruction D-1b provided, in pertinent part:

       The Court instructs the Jury that the Defendant, Archie Quinn, has been
       charged with the offense of Capital Murder.

       If you find from the evidence in this case beyond a reasonable doubt that:

              1. On or about September 28, 2008 in Oktibbeha County, Mississippi;

              2. That Stacy Gray was a human being; and

              3. That with or without any deliberate design to effect death, without
       authority of law and not in necessary self defense, the Defendant, Archie
       Quinn, did kill Stacy Gray;

              4. While the Defendant, Archie Quinn, was engaged in the commission
       of the crime of burglary of a dwelling;

              then you shall find the Defendant, Archie Quinn, guilty as charged.

       If the prosecution has failed to prove any one or more of the above listed
       elements beyond a reasonable doubt, then you shall find the Defendant, Archie
       Quinn, not guilty of Capital Murder.

And Instruction S-3A provided:

       The Court instructs the Jury that Burglary, as mentioned in these instructions,
       means to unlawfully, willfully, feloniously, and burglariously break and enter

                                              8
       the dwelling house of another person with the intent to commit a crime, to wit:
       an assault.

¶20.   Quinn argues that Instruction S-3A “simply defines the general statutory elements of

the crime of burglary[.]” He argues that the jury “was only vaguely informed that the crime

Quinn allegedly intended to commit was ‘assault,’” and that the “jury was not apprised of the

elements of the crime of assault, much less whether the specific assault allegedly intended

was simple assault or aggravated assault.” Quinn argues further that the jury was not

instructed as to who was the alleged victim of the assault, and that Instruction S-3A did not

inform the jury that it must find each element of burglary beyond a reasonable doubt.

¶21.   First, because Quinn did not object to Instruction S-3A at trial, we review this claim

under plain error,7 which “requires the finding of not only an error, but one that resulted in

a ‘miscarriage of justice’ affecting the defendant’s fundamental rights.” Windless v. State,

2015 WL 5730744, at *4 (Miss. Oct. 1, 2015). And because we find that no error occurred

here, it follows that there is no plain error. We also note that Quinn failed to raise the jury-

instruction issue in his post-trial motion, which is another procedural bar to Quinn raising




       7
         The first burglary instruction offered by the State, Instruction S-3, was identical to
Instruction S-3A, with the exception of the phrase “to wit: an assault.” When asked by the
trial judge about Instruction S-3, Quinn said he had no objection. It was only after the trial
judge raised concern about the lack of a specific intended crime in S-3 that the instruction
was amended and proffered as S-3A. Quinn likewise did not object to S-3A when given the
opportunity to do so.

                                               9
that argument for the first time here.8 But because this is a capital-murder case, we address

the merits of his argument.

¶22.   The elements of burglary are (1) “breaking and entering the dwelling house or inner

door of such dwelling house of another”; and (2) “with intent to commit some crime therein.”

Miss. Code Ann. § 97-17-23(1) (Rev. 2014). But this Court has explained that the elements

of the intended crime are not elements of burglary. See Daniels v. State, 107 So. 3d 961, 964

(Miss. 2013). As such, the State is not “required to prove each element of the ‘intended

crime’ with the same particularity as is required when a defendant is charged only with the

crime intended.” Newburn v. State, 205 So. 2d 260, 266 (Miss. 1967). In short, only the

intent to “commit some crime, be it a felony or a misdemeanor, is . . . an element of the crime

of burglary.” Booker v. State, 716 So. 2d 1064, 1068 (Miss. 1998). And “[o]nly the intent

need be proven to establish the second element of the crime of burglary.” Moore v. State,

344 So. 2d 731, 735 (Miss. 1977).

¶23.   Recently, in Windless, this Court addressed an argument very similar to Quinn’s

argument here. There, Windless argued that the trial judge failed to instruct the jury on the

elements of larceny as the “underlying offense” of his burglary. Windless, 2015 WL

5730744, at *2. In dismissing that argument, this Court said:

       [We have] held that larceny is commonly understood to connote stealing or
       theft. Conner v. State, 138 So. 3d 143, 150 (Miss. 2014) (citing
       Commonwealth v. Lawrence, 11 Mass. App. Ct. 990, 418 N.E.2d 629, 631
       (1981)). The State submitted sufficient evidence for the jury to find that

       8
       See, e.g., Watts v. State, 492 So. 2d 1281, 1290-91 (Miss. 1986) (“Furthermore,
Watts is procedurally barred from raising this issue on appeal, since it was not listed as
grounds in his motion for j.n.o.v. or a new trial.”) (citation omitted).

                                              10
       Windless feloniously broke into and entered the victim’s house with the intent
       to steal. See Butler v. State, 217 So. 2d 3, 4 (Miss.1968) (“Criminal intent may
       be proved by circumstantial evidence, and may be inferred from the time and
       the manner in which the entry was made, and the conduct of the accused after
       the entry.”). The fact that there are two statutory categories of larceny is of no
       import, as the burglary statute simply requires the intent to commit “some
       crime therein [.]” Miss. Code Ann. § 97–17–23(1) (Rev. 2014). See Ashley v.
       State, 538 So. 2d 1181, 1184 (Miss. 1989) (“[T]he word ‘crime’ in our
       burglary statutes includes misdemeanors as well as felonies.”).

Windless, 2015 WL 5730744, at *4.

¶24.   We find that Windless controls here. Our caselaw holds that only the intent to commit

some crime need be proven in order to establish the second element of burglary—the State

need not also prove the elements of that intended crime. As such, the trial judge sufficiently

instructed the jury here, as it was instructed that burglary in Quinn’s case meant feloniously

entering the dwelling house of another with the intent to commit an assault—facts that the

trial judge said the jury must find beyond a reasonable doubt.

¶25.   And just as “larceny” is commonly understood to mean stealing, we find that “assault”

is commonly understood to mean causing or attempting to cause bodily injury to another.

And as in Windless, the State presented sufficient evidence for the jury to find that Quinn

feloniously broke into Johnson’s house with the intent to assault. And also as in Windless,

“[t]he fact that there are two statutory categories of [assault] is of no import, as the burglary

statute simply requires the intent to commit ‘“some crime therein[.]”’ Id. at *4. “Simply

put,” as this Court said in Windless, reversal is not mandated here, “because the elements of

[assault] are not elements of the crime with which [Quinn] was charged.” Id. at *3.




                                               11
       2. Quinn’s ineffective-assistance-of-counsel claims are not appropriate
       for review on direct appeal.

¶26.   “The benchmark for judging any claim of ineffectiveness must be whether counsel’s

conduct so undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having produced a just result.” Strickland v. Washington, 466 U.S. 668, 686,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). This Court employs the two-pronged test

announced by the United States Supreme Court in Strickland to determine if counsel has

been ineffective. Ransom v. State, 919 So. 2d 887, 889 (Miss. 2005).

¶27.   A defendant first must demonstrate that his counsel’s performance was deficient. Id.

at 889. And in order to demonstrate deficiency, a defendant must overcome the “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘“might be considered sound trial strategy.’” Stringer

v. State, 454 So. 2d 468, 477 (Miss. 1984). Secondly, a defendant must show that, but for

his counsel’s deficient performance, there is a “reasonable probability” that the result of the

proceeding would have been different. Foster v. State, 687 So. 2d 1124, 1130 (Miss. 1996).

¶28.   “Ordinarily, ineffective-assistance-of-counsel claims are more appropriately brought

during post-conviction proceedings.” Archer v. State, 986 So. 2d 951, 955 (Miss. 2008).

“This is because during direct appeals the Court is limited to the trial court record in its

review of the claim, and there may be instances in which insufficient evidence exists within

the record to address the claim adequately.” Id. (emphasis added). “In such a case, the

appropriate procedure is to deny relief, preserving the defendant’s right to argue the issue

                                              12
through a petition for post-conviction relief.” Id. (emphasis added). This Court may,

however, address the merits of an ineffective-assistance-of-counsel claim on direct appeal

if ‘“the record affirmatively shows ineffectiveness of constitutional dimensions[.]”’ Taylor

v. State, 167 So. 3d 1143, 1146 (Miss. 2015) (citation omitted).

¶29.   Here, Quinn argues that his trial counsel was ineffective in four specific ways: (1) for

failing to challenge Quinn’s competency at the July 22, 2014, competency hearing; (2) for

failing to request a M’Naghten 9 evaluation in furtherance of an insanity defense; (3) for

failing to object to Quinn’s defective indictment, which failed to specify whether the State

alleged the “underlying crime” to burglary to be simple assault or aggravated assault; and (4)

for failing to object to the prosecutor playing Gray’s 911 recording again during closing

arguments. We find that “insufficient evidence exists” within this record to address Quinn’s

ineffectiveness claim adequately, so we therefore dismiss that argument without prejudice,

so that Quinn may bring it in a petition for post-conviction relief, should he so choose.

                                      CONCLUSION

¶30.   We find that the trial judge properly instructed the jury and therefore affirm on that

issue. We also find that this record does not “affirmatively show” ineffective assistance of

counsel. As such, we affirm Quinn’s conviction, but we dismiss his ineffective-assistance-

of-counsel claim without prejudice to his right to raise it in a proper petition for post-

conviction relief.




       9
           See M’Naghten’s Case, 8 Eng. Rep. 718 (1843).

                                             13
¶31. CONVICTION OF CAPITAL MURDER AND SENTENCE OF LIFE
IMPRISONMENT IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITHOUT THE POSSIBILITY OF PAROLE OR EARLY
RELEASE, AFFIRMED.

    WALLER, C.J., RANDOLPH, P.J., COLEMAN, MAXWELL AND BEAM, JJ.,
CONCUR. DICKINSON, P.J., CONCURS IN RESULT ONLY WITH SEPARATE
WRITTEN OPINION JOINED BY KITCHENS AND KING, JJ.

       DICKINSON, PRESIDING JUSTICE, CONCURRING IN RESULT ONLY:

¶32.   The jury convicted Quinn of capital murder, which, in this case, required the jury to

find beyond a reasonable doubt that he broke and entered a dwelling with the intent to

commit an assault. Although I believe the trial judge erred by failing to provide the jury with

any information about, or explanation of, what is required for the crime of assault, I find the

error is not reversible for two reasons.

¶33.   First, as the majority points out, Quinn failed to preserve the error in the trial court,

requiring him to establish plain error. Under the facts of this case, the jury could not have

been misled, so there was no manifest miscarriage of justice and no plain error.10 And,

second, even if the error had been preserved, I would—for the same reason—find that it was

harmless beyond a reasonable doubt.

¶34.   My disagreement with today’s majority centers around its perpetuation of the mistake

this Court made in Windless v. State, a burglary case wherein a majority of this Court

approved a trial judge’s failure to instruct the jury on the meaning of larceny, which,




       10
        Morgan v. State, 793 So. 2d 615, 617 (Miss. 2001) (citing Gray v. State, 549 So.
2d 1316, 1321 (Miss. 1989); Kuehne & Nagel (AG & Co.) v. Geosource, Inc., 874 F.2d
283, 292 (5th Cir. 1989)).

                                              14
according to the prosecution, was the intended crime.11 Citing the Windless decision, the

majority states:

       Our caselaw holds that only the intent to commit some crime need be proven
       in order to establish the second element of burglary—the State need not also
       prove the elements of that intended crime.12

¶35.   To be clear, I did not suggest in Windless, and I do not suggest here, that the State

must prove the elements of the intended crime. I do, however, believe the State should be

required to prove the accused intended to commit the elements of the intended crime. And

while the majority correctly observes that the facts of this case would fall under the general

understanding of the meaning of an assault, and that Quinn’s actions qualify under any

definition, cases may not always be so simple.

¶36.   The majority finds “that ‘assault’ is commonly understood to mean causing or

attempting to cause bodily injury to another.”13 This definition is incomplete and does not

take into account that a person may intend to commit an assault without any intent to cause,

or attempt to cause, bodily injury to another.14 Using the majority’s definition, a jury would

return a “not guilty” verdict for a person who breaks and enters a dwelling with the intent to




       11
            Windless v. State, 2015 WL 5730744 (Miss. Oct. 1, 2015).
       12
            Maj. at ¶ 24.
       13
            Maj. at ¶ 25.
       14
           Miss. Code Ann. § 97-3-7(1)(a) (Supp. 2015) (“A person is guilty of simple assault
if he . . . attempts by physical menace to put another in fear of imminent serious bodily
harm.”).

                                             15
frighten, but not harm, a person therein. But, had the jury properly been instructed as to the

elements of an assault, it would have returned a “guilty” verdict.

¶37.   The intended crime in a burglary can be any crime under state or federal law, and the

majority fails to recognize that there is no general understanding of the meaning of many

crimes.15 For instance, I do not believe we safely can say the general public understands the

elements of misprision of felony.16 And I doubt that most lawyers or judges, without

reference to the statute, could state the requirements for statutory rape.17 Nor do I believe

most people understand what is required to violate the malicious mischief statute, 18 or many

of the more than 1,000 federal statutory crimes.19

¶38.   So my concern with today’s majority, as well as the majority in Windless, is this

Court’s blanket rule in burglary cases, that the trial court only need advise the jury of the

name of the crime the accused intended to commit, with no duty to explain the elements or

requirements for the intended crime. For this reason, I respectfully concur in result only.

       KITCHENS AND KING, JJ., JOIN THIS OPINION.




       15
           Miss. Code Ann. § 97-17-23 (Rev. 2014) (“Every person who shall be convicted
of breaking and entering the dwelling house or inner door of such dwelling house of another
. . . with intent to commit some crime therein . . . .”).
       16
            18 U.S.C. § 4.
       17
            Miss. Code Ann. § 97-3-65 (Rev. 2014).
       18
            Miss. Code Ann. § 97-17-67 (Rev. 2014).
       19
            18 U.S.C. §§ 1, et seq.

                                             16